                                                                                                   5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     0DWLDV 0DOLJ HW DO                                       FY+6*
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    /\IW ,QF HW DO                                 (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
          I, $QGUHZ &OXERN                         , an active member in good standing of the bar of
     'LVWULFW RI &ROXPELD          , hereby respectfully apply for admission to practice pro hac vice in the
    Northern District of California representing: /\IW ,QF HW DO                            in the
                                                                 &ROOHHQ & 6PLWK
      above-entitled action. My local co-counsel in this case is __________________________________,     an
    attorney who is a member of the bar of this Court in good standing and who maintains an office
    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       (OHYHQWK 6WUHHW 1: 6XLWH                   +LJK %OXII 'ULYH
    :DVKLQJWRQ '&                               6DQ 'LHJR &DOLIRUQLD 
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                               
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    DQGUHZFOXERN#OZFRP                                FROOHHQVPLWK#OZFRP
         I am an active member in good standing of a United States Court or of the highest court of
    another State or the District of Columbia, as indicated above; my bar number is:        .
        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

          I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                             V $QGUHZ &OXERN
                                                                               APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of $QGUHZ &OXERN                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 7/23/2019
                                                           UNITED
                                                            NITED STA
                                                                  STATES
                                                                    ATES DISTRICT/MAGISTRATE
                                                                                           E JU
                                                                                             JJUDGE
                                                                                               UDG

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
